Order entered November 16, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00914-CV

             RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                             V.

                        DANIEL K. HAGOOD, P.C. AND
               FITZPATRICK HAGOOD SMITH & UHL, LLP, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00390-B

                                         ORDER
       Before the Court is the November 14, 2018 second request of Robin Washington, Official

Court Reporter for County Court at Law No. 2, for an extension of time to file the reporter’s

record. We GRANT the motion and extend the time to November 26, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE